DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11108865 and US 11316908.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 11108865 and US 11316908 as follows:
Instant application:

1. An end point device associated with a facility, the end point device comprising: 

a first energy source; and 

an electronic processor communicatively coupled to the first energy source and powered by the first energy source, 





the electronic processor configured to receive data from at least one electro-mechanical element of a fixture associated with the facility, the data related to an operation of the fixture, and convert the data pursuant to a networking protocol, and enable, over a network associated with the networking protocol, transmission of the converted data to a remote device for virtual processing.

2. The end point device of claim 1, wherein the networking protocol is a LoRa networking protocol.

3. The end point device of claim 1, wherein the fixture is a water management solution.

4. The end point device of claim 1, wherein the electronic processor is configured to transmit the data for virtual processing via a gateway device of the facility.

5. The end point device of claim 1, wherein the end point device is associated with the fixture.

6. The end point device of claim 1, wherein the end point device includes a second energy source, the second energy source configured to power the electronic processor.

7. The end point device of claim 1, wherein the end point device includes an energy source holder for receiving the first energy source.

8. The end point device of claim 7, wherein the energy source holder and the first energy source are positioned within a housing having a lid portion.

9. The end point device of claim 8, wherein the lid portion is configured to enable access to the energy source holder and the first energy source.

10. The end point device of claim 1, wherein the first energy source is a replaceable battery.

11. A system for monitoring and managing a facility including a plurality of end point devices, the system including: an end point device including an electronic processor, the electronic processor powered by an energy source local to the end point device, wherein the electronic processor is configured to receive data from at least one electro-mechanical element of a fixture associated with the facility, the data related to an operation of the fixture, and convert the data pursuant to a networking protocol, and enable, over a network associated with the networking protocol, transmission of the converted data for virtual processing.

12. The system of claim 11, further comprising: a facility device associated with the facility.

13. The system of claim 12, wherein the electronic processor is configured to transmit the converted data to the facility device, the facility device configured to forward the converted data to a remote device for virtual processing.

14. The system of claim 13, wherein the remote device is a central cloud-based database.

15. The system of claim 11, wherein the networking protocol is a LoRa networking protocol.

16. The system of claim 11, wherein the virtual processing includes monitoring an energy level of the energy source local to the end point device and, in response to detecting a predetermined energy level, generating a low energy level alert.

17. The system of claim 11, wherein the virtual processing includes monitoring an energy level of the energy source local to the end point device and generating a graphical indicator of the energy level.

18. A method for monitoring and managing a facility, the method comprising: providing an end point device powered by an energy source, the energy source local to the end point device; powering, with the energy source, one or more components of the end point device; receiving, with an electronic processor of the end point device, data from at least one electro-mechanical elements of a fixture associated with the facility, wherein the data is associated with an operation of the fixture; and in response to receiving the data, converting, with the electronic processor, the data pursuant to a networking protocol, and transmitting, over a network associated with the networking protocol with the electronic processor, the converted data for virtual processing.

19. The method of claim 18, further comprising: mounting the end point device to the fixture; and communicatively coupling the end point device to the fixture, wherein the fixture is a pre-existing fixture of the facility.

20. The method of claim 18, wherein transmitting the converted data for virtual processing includes transmitting the converted data to a facility device, the facility device configured to collect data associated with a facility and forward the data associated with the facility to a remote device for virtual processing. 


Patent No. 11108865:

1. An end point device associated with a facility, the end point device comprising: 

a first energy source; and 

an electronic processor communicatively coupled to the first energy source and powered by the first energy source, 

the electronic processor configured to detecting an operation of a fixture associated with the facility, and in response to detecting the operation of the fixture, 

receive data from at least one electro-mechanical element of the fixture associated with the facility, the data related to the operation of the fixture, convert the data pursuant to a networking protocol, and enable, over a network associated with the networking protocol, transmission of the converted data to a remote device for virtual processing.

2. The end point device of claim 1, wherein the networking protocol is a LoRa networking protocol.

3. The end point device of claim 1, wherein the fixture is a water management solution.

4. The end point device of claim 1, wherein the electronic processor is configured to transmit the data for virtual processing via a gateway device of the facility.

5. The end point device of claim 1, wherein the end point device is associated with the fixture.

6. The end point device of claim 1, wherein the end point device includes a second energy source, the second energy source configured to power the electronic processor.

7. The end point device of claim 1, wherein the end point device includes an energy source holder for receiving the first energy source.

8. The end point device of claim 7, wherein the energy source holder and the first energy source are positioned within a housing having a lid portion.

9. The end point device of claim 8, wherein the lid portion is configured to enable access to the energy source holder and the first energy source.

10. The end point device of claim 1, wherein the first energy source is a replaceable battery.

11. A system for monitoring and managing a facility including a plurality of end point devices, the system including: an end point device including an electronic processor, the electronic processor powered by an energy source local to the end point device, wherein the electronic processor is configured to detect an operation of a fixture associated with the facility, and in response to detecting the operation of the fixture, receive data from at least one electro-mechanical element of the fixture associated with the facility, the data related to the operation of the fixture, convert the data pursuant to a networking protocol, and enable, over a network associated with the networking protocol, transmission of the converted data for virtual processing.

12. The system of claim 11, wherein the end point device is configured to wake up from a sleep mode in response to detecting the operation of the fixture.

13. The system of claim 11, wherein the electronic processor is configured to transmit the converted data to a facility device associated with the facility, the facility device configured to forward the converted data to a remote device for virtual processing.

14. The system of claim 13, wherein the remote device is a central cloud-based database.

15. The system of claim 11, wherein the networking protocol is a LoRa networking protocol.

16. The system of claim 11, wherein the virtual processing includes monitoring an energy level of the energy source local to the end point device and, in response to detecting a predetermined energy level, generating a low energy level alert.

17. The system of claim 11, wherein the virtual processing includes monitoring an energy level of the energy source local to the end point device and generating a graphical indicator of the energy level.

18. A method for monitoring and managing a facility, the method comprising: providing an end point device powered by an energy source, the energy source local to the end point device; powering, with the energy source, one or more components of the end point device; detecting an operation of a fixture associated with the facility; and in response to detecting the operation of the fixture, receiving, with an electronic processor of the end point device, data from at least one electro-mechanical elements of the fixture associated with the facility, wherein the data is associated with the operation of the fixture; and in response to receiving the data, converting, with the electronic processor, the data pursuant to a networking protocol, and transmitting, over a network associated with the networking protocol with the electronic processor, the converted data for virtual processing.

19. The method of claim 18, further comprising: mounting the end point device to the fixture; and communicatively coupling the end point device to the fixture, wherein the fixture is a pre-existing fixture of the facility.

20. The method of claim 18, wherein transmitting the converted data for virtual processing includes transmitting the converted data to a facility device, the facility device configured to collect data associated with a facility and forward the data associated with the facility to a remote device for virtual processing. 
 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7, 11-13, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 20200232832) in view of Sinha et al. (US 9817383).
Considering claims 1, 11, 18, Burke teaches an endpoint (430) device/system/method associated with a facility (home or building), the end point device comprising: 
a first energy source (460, Fig.3); and 
providing an end point device (430) powered by an energy source (460), the energy source local to the end point device (Fig.3);
an electronic processor (430) communicatively coupled to the first energy source (460) and powered by the first energy source ([0034] battery 460 connected through a normally open switch 462 to the microcontroller 430, [0035]), the electronic processor (430) configured to receive data from at least one electro-mechanical element of a fixture (sink, shower, radiator) (414, Fig.1-3, [0020] water source 102 provides water to the plumbing system 100 for example, from a municipal water line. Cold water from the water source 102 travels to a sink 104 and a shower 106. Some cold water is also provided to a boiler 108. The boiler 108 heats the water and provides hot water to the sink 104, shower 106, and a radiator 110, [0032] raw data) associated with the facility (Fig.3), the data related to an operation of the fixture (415, Fig.3, [0032] raw data), and 
convert the data (419) pursuant to letters and numbers, and enable, over a network associated with the networking protocol, transmission of the converted data to a remote device for virtual processing (419 converted data, Fig.3, [0037]-[0038]).  
Burke do not clearly teach convert the data pursuant to a networking protocol.
Sinha teaches convert the data pursuant to a networking protocol (col.16, line 49 to col.17, line 30, col.38, lines 36-61; convert the data into a readable text format for viewing by the user 538. In other embodiments, the adaptive interaction manager 506 may convert the data into an audio file for providing audio playback of the agent data 1120 to the user 538).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Sinha to Burke in order to improving accuracy of agents generated by the agent manager.
Considering claims 2, 15, Burke and Sinha further teach wherein the networking protocol is a LoRa networking protocol (Burke: [0038] computing network or cloud, Sinha: col.16, line 49 to col.17, line 30).  
Considering claim 3, Burke and Sinha further teach wherein the fixture is a water management solution (Burke: [0005]).  
Considering claim 4, Burke and Sinha further teach wherein the electronic processor is configured to transmit the data for virtual processing via a gateway device of the facility (Burke: 415, Fig.3, [0037]-[0038]).  
Considering claim 5, Burke and Sinha further teach wherein the end point device (430) is associated with the fixture (Burke: 412, Fig.2-3)
Considering claim 6, Burke and Sinha further teach wherein the end point device (430) includes a second energy source (434), the second energy source configured to power the electronic processor (Burke: Fig.3, [0033] power source 434 such as a battery to provide both power for the portable controller and passive NFC devices).  
Considering claim 7, Burke and Sinha further teach wherein the end point device (430) includes an energy source holder for receiving the first energy source (Burke: 460’ Fig.3, [0034]-[0035]). 
Considering claim 12, Burke and Sinha further teach a facility device associated with the facility (Sinha: Fig.1).
Considering claims 13, 20, Burke and Sinha further teach wherein transmitting the converted data for virtual processing includes transmitting the converted data to a facility device, the facility device configured to collect data associated with a facility and forward the data associated with the facility to a remote device for virtual processing (415, Fig.3, [0032] raw data).
Considering claim 19, Burke and Sinha further teach mounting the end point device (430) to the fixture (Burke: 412, Fig.2-3); and communicatively coupling the end point device to the fixture, wherein the fixture is a pre-existing fixture of the facility (Burke: Fig2-3, [0037]-[0038], Sinha: Fig.1-4, col.16, line 49 to col.17, line 30).  
5.	Claims 8-10, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 20200232832), in view of Sinha et al. (US 9817383), and further in view of Karne et al. (US 10921381). 
Considering claim 8, Burke and Sinha do not clearly teach wherein the energy source holder and the first energy source are positioned within a housing having a lid portion.
Karner teaches wherein the energy source holder (col.6, lines 59-62) and the first energy source are positioned within a housing having a lid portion (col.11, line 63 to col12, line 9; a lid of battery 100).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Pan to Richard in order to reduce the amount of data transmitted across a network linking one or more batteries and a remote device, thus freeing up the network to carry other transmitted data and/or to carry data of relevance more quickly, and also to significantly reduce communications costs.
Considering claim 9, Burke, Sinha, and Karner further teach wherein the lid portion is configured to enable access to the energy source holder and the first energy source (Karner: Fig.2a-b, col.6, lines 59-62, col.11, line 63 to col12, line 9).  
Considering claim 10, Burke, Sinha, and Karner further teach wherein the first energy source is a replaceable battery (Karner: Fig.3, col.12, line 47 to col.13, line 6, replacing a battery with a new battery).  
Considering claim 14, Burke, Sinha, and Karner further teach wherein the remote device (424) is a central cloud-based database (Karner: Fig.4a-b).  
Considering claim 16, Burke, Sinha, and Karner further teach wherein the virtual processing includes monitoring an energy level of the energy source local to the end point device and, in response to detecting a predetermined energy level (Karner: Fig.4a-b, col.13, lines 7-17, For example, the remote device may receive data from individual batteries 100, each connected to a battery monitor circuit 120), generating a low energy level alert.  
Considering claim 17, Burke, Sinha, and Karner further teach wherein the virtual processing includes monitoring an energy level of the energy source local to the end point device and generating a graphical indicator of the energy level (Karner: Fig.6-9). 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641